         Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALAA AL KHAFAJI,                                     )
                                                     )
                       Plaintiff,                    )
                                                     )
       -vs-                                          )         Civil Action No. 20-14
                                                     )
ANDREW M. SAUL,                                      )
COMMISSIONER OF SOCIAL SECURITY,                     )
                                                     )
       Defendant.                                    )


AMBROSE, Senior District Judge


                                            OPINION


       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 18 and

20). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 19 and 21). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Plaintiff’s Motion (ECF No. 18) and denying Defendant’s Motion for Summary

Judgment. (ECF No. 20).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her applications for supplemental security income pursuant to the Social

Security Act. Administrative Law Judge (“ALJ”), Melissa Tenenbaum, held a hearing on August

10, 2018. (ECF No. 14-2, pp. 38-65). An interpreter appeared and served as a translator at the

hearing for Plaintiff. Id.. On August 29, 2018, the ALJ found that Plaintiff was not disabled under

the Act. (ECF No. 14-2, pp. 17-28).

       After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 13 and 15). The issues are

now ripe for review.
         Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 2 of 8



II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,


                                                 2
          Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 3 of 8



whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.       The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

        A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

        B.      Residual Functional Capacity (RFC) 1

        Plaintiff argues that the ALJ’s RFC determination is not supported by substantial evidence.

(ECF No. 19, pp. 11-19). To that end, Plaintiff submits that the ALJ failed to support the RFC

with medical opinion evidence. (ECF No. 19, pp. 11-16), Additionally, Plaintiff contends that

the ALJ failed to include limitations resulting from her severe bilateral carpal tunnel syndrome.

Id. As a result, Plaintiff concludes that remand is warranted.

        The amount of weight accorded to medical opinions is well-established. Generally, the




1
 RFC refers to the most a claimant can still do despite his/her limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his/her
own limitations. 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3). Additionally, a person’s RFC is an
administrative finding reserved for the ALJ, not a medical opinion to be rendered by a doctor. 20 C.F.R.
§§404.1527, 416.927; 20 C.F.R. §§404.1546(c), 416.946(c). Here, the ALJ found the Plaintiff has an
RFC to perform light work with both exertional and non-exertional limitations. (ECF No. 14-2, pp. 17-28).


                                                    3
         Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 4 of 8



ALJ will give more weight to the opinion of a source who has examined the claimant than to a

non-examining source. 20 C.F.R. § 416.927(c)(1). In addition, the ALJ generally will give more

weight to opinions from a treating physician, “since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [a claimant’s] medical

impairment(s) and may bring a unique perspective to the medical evidence that cannot be

obtained from the objective medical findings alone or from reports of individual examinations,

such as consultative examinations or brief hospitalizations.” Id. §416.927(c)(2). The opinion of

a treating physician need not be viewed uncritically, however. Rather, only where an ALJ finds

that “a treating source’s opinion on the issue(s) of the nature and severity of [a claimant’s]

impairment(s) is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence [of] record,” must he give

that opinion controlling weight. Id. “[T]he more consistent an opinion is with the record as a

whole, the more weight [the ALJ generally] will give to that opinion.” Id. § 416.927(c)(4).

        If the ALJ finds that “a treating source’s opinion on the issue(s) of the nature and severity

of [a claimant’s] impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence [of] record,” he

must give that opinion controlling weight. Id. Also, “the more consistent an opinion is with the

record as a whole, the more weight [the ALJ generally] will give to that opinion.” Id. §416.927(c)(4).

       In the event of conflicting medical evidence, the Court of Appeals for the Third Circuit has

explained:

       “A cardinal principle guiding disability determinations is that the ALJ accord treating
       physicians’ reports great weight, especially ‘when their opinions reflect expert
       judgment based on continuing observation of the patient’s condition over a
       prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)
       (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where . .
       . the opinion of a treating physician conflicts with that of a non-treating, non-
       examining physician, the ALJ may choose whom to credit” and may reject the
       treating physician’s assessment if such rejection is based on contradictory medical

                                                  4
         Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 5 of 8



       evidence. Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating
       physician is to be given controlling weight only when it is well-supported by medical
       evidence and is consistent with other evidence in the record.

Becker v. Comm’r of Social Sec. Admin., No. 10-2517, 2010 WL 5078238, at *5 (3d Cir. Dec. 14,

2010). Although the ALJ may choose whom to credit when faced with a conflict, he “cannot reject

evidence for no reason or for the wrong reason.” Diaz v. Comm’r of Soc. Security, 577 F.3d 500,

505 (3d Cir. 2009).

       Here, the ALJ found the Plaintiff has an RFC to perform light work with both exertional and

non-exertional limitations. (ECF No. 14-2, pp. 17-28). In so doing, the ALJ gave little weight to

the opinions of the state agency physician, Dr. Maravelli, and the consultative examiner, Dr.

Zimba, who rendered the only opinions regarding Plaintiff’s exertional limitations. (ECF No. 14-

2, p. 26). The ALJ gave little weight to these opinions because “additional evidence has been

received at the hearing level, including the claimant’s hearing testimony. Restricting the claimant

to a range of light exertional work affords her the benefit of any doubt.” Id.    Plaintiff submits,

however, that after rejecting these opinions, there was no medical guidance regarding her

physical impairments upon which to base an RFC. Further, as to Plaintiff’s non-exertional mental

limitations, she maintains that there was no medical opinion evidence for the ALJ to support the

non-exertional mental limitations in the RFC. Id. at 12. Thus, Plaintiff submits the ALJ used her

lay interpretation of the medical evidence to craft Plaintiff’s RFC such that the RFC is not

supported by substantial evidence. (ECF No. 19). After a review of the evidence, I find the

ALJ’s decision in this regard troubling.

       Here, the ALJ rejected the exertional opinion evidence and justified it by stating that

“additional evidence has been received at the hearing level.” (ECF No. 14-2, p. 26). In essence,

the ALJ was acknowledging that the opinions were stale. In fact, the opinions of Drs. Zimba and

Maravelli were almost three years old at that time of the hearing. (ECF No. 14-3, p. 14 and No.


                                                5
          Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 6 of 8



14-8, p. 67).    Despite acknowledging that there was new additional evidence, the ALJ did not

order a new examination. Yet, the ALJ then rendered an opinion containing an RFC with physical

limitations.    (ECF No. 14-2, pp. 23-24).

        Additionally, the ALJ cites to no mental opinion evidence to support the RFC mental

limitation.     (ECF No. 14-2, pp. 23-27). In other words, there is no other opinion evidence of

record regarding Plaintiff’s mental functional abilities upon which the ALJ could have relied upon

in forming Plaintiff’s RFC.

        “Rarely can a decision be made regarding a claimant’s [RFC] without an assessment from

a physician regarding the functional abilities of the claimant.” Gormont v. Astrue, No. 11-2145,

2013 WL 791455 at *7 (M.D. Pa. Mar. 4, 2013), citing Doak v. Heckler, 790 F.2d 26 (3d Cir. 1986).

Furthermore, “an administrative law judge lacks the expertise to ascertain a claimant's residual

functional capacity from raw medical data.” Moffatt v. Astrue, No. CIV.A. 10-226, 2010 WL

3896444, at *6 (W.D. Pa. Sept. 30, 2010) (citations omitted). This is especially true in this case

given Plaintiff’s mental health evidence and the fact that the ALJ found Plaintiff’s statements were

not entirely consistent with the medical evidence and other evidence in the record. (ECF No. 14-

2, p. 25). Consequently, after a review of the record, I am unable to discern the ALJ’s basis for

her specific RFC determination containing exertional and non-exertional limitations.

        I am also troubled by incorrect statements made by the ALJ. For example, the ALJ stated

that “the record fails to show any evidence of suicidal thoughts, an abnormal thought process” or

impaired judgment and did not report hallucinations before March of 2018. (ECF No. 14-2, p.

22).   Yet, evidence of record shows otherwise. Plaintiff was diagnosed with hallucinations on

October 21, 2015 and reported visual and auditory hallucinations numerous times from 2015-

2018. (ECF No. 14-8, pp. 55, 70; No, 14-9, pp. 214, 217; No. 14-10, pp. 41, 171).




                                                 6
          Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 7 of 8



        Additionally, the ALJ found that Plaintiff is able to communicate in English. (ECF No. 14-

2, p. 27). The ALJ makes no citation to the record to support this conclusion. Id. In fact, a

review of the record proves otherwise. At all times, in medical records and at the hearing before

the ALJ, Plaintiff used an interpreter, family member, or devise to translate. This incorrect finding

by the ALJ is particularly troubling given the ALJ’s finding that Plaintiff’s statements are not entirely

consistent. (ECF No. 14-2, p. 25).

        Therefore, I find the ALJ’s opinion is not based on substantial evidence and remand is

warranted.

        An appropriate order shall follow.




                                                   7
         Case 1:20-cv-00014-DWA Document 22 Filed 05/24/21 Page 8 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ALAA AL KHAFAJI,                                   )
                                                   )
                     Plaintiff,                    )
                                                   )
       -vs-                                        )        Civil Action No. 20-14
                                                   )
ANDREW M. SAUL,                                    )
COMMISSIONER OF SOCIAL SECURITY,                   )
                                                   )
       Defendant.                                  )



AMBROSE, Senior District Judge



                                     ORDER OF COURT

       THEREFORE, this 24th day of May, 2021, it is ordered that Plaintiff’s Motions for Summary

Judgment (ECF No. 18) is granted and Defendant’s Motion for Summary Judgment (ECF No. 20)

is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                   BY THE COURT:



                                                   Donetta W. Ambrose
                                                   United States Senior District Judge




                                               8
